Exhibit 10.2




November 17, 2019
VIA EMAIL


Lee Reichert
Dear Lee:
It is a pleasure to offer you the position of Chief Legal and Government Affairs
Officer of Molson Coors Brewing Company (the “Company”), reporting to the
Company’s President and Chief Executive Officer (the “CEO”), on the following
terms:
1.
Employment: Your new position begins effective November 1, 2019 (the “Effective
Date”). You shall have such duties, responsibilities, power and authority as
assigned by the CEO, and such other duties and responsibilities as may be
assigned to you by the Company’s board of directors (the “Board”) commensurate
with your position as Chief Legal and Government Affairs Officer.



2.
Base Salary: Your starting gross annual salary will be USD $630,000 per year,
payable in accordance with the Company’s standard payroll practices and
procedures.



3.
Annual Molson Coors Incentive Plan (“MCIP”): You are eligible to participate in
the annual MCIP subject to the plan rules. MCIP rewards employees for the
achievement of corporate, team and/or individual performance results objectives
on the fiscal basis year which is the calendar year. The bonus target for your
position is currently 80% of your eligible earnings. Your actual payout for the
current year will be prorated based on the MCIP targets for each job you held
during the plan year. The incentive plan is reviewed on an annual basis and
details of the plan are subject to change to align with and support ongoing
business needs. 



4.
Long Term Incentive: You are eligible to participate in the Molson Coors
Long-Term Incentive Plan (“LTIP”) according to your role in the Company. Your
annual target LTIP value is reviewed by the CEO on an annual basis and set by
the Compensation and Human Resources Committee of the Board (the “Committee”).
Grant Awards to eligible participants are typically made annually during the
Company’s compensation planning cycle which typically takes place in March of
each year. The actual award is based on an assessment of individual performance
within a determined range. You will be eligible for consideration of a normal
course annual grant in 2020, with a target value of USD $1,000,000.



5.
Adjustments: Executive compensation is reviewed annually by the CEO and the
Committee, and adjustments can be made to targets and ranges for base pay, MCIP
or LTIP components of the total compensation package. Additionally, the types of
vehicles used by the Company to fulfill the annual target compensation of the
LTIP component are reviewed annually and may be modified.



6.
Relocation: To the extent necessary and appropriate, the Company will provide
you with relocation assistance in accordance with its current policy regarding
relocation of executive roles.



7.
Executive Stock Ownership Policy; Clawback policy: You will be subject to the
company’s executive stock ownership guidelines, as the same may be amended from
time to time by the Committee, and that as the Chief Legal and Government
Affairs Officer, you will be required to hold 3X your base annual salary in
Company equity, as such term is defined in the stock ownership guidelines.
Unless otherwise provided at the time of grant or otherwise prohibited by



Molson Coors Brewing Company
1801 California Street Suite 4600 • Denver, Colorado • 80202 • USA
Tel. (303) 927-2416


MOLSON is a registered trademark of Molson Canada 2005, used under license.
COORS is a registered trademark of Coors Brewing Company, used under license.

--------------------------------------------------------------------------------

    


applicable law, all compensation payable to you, including any cash and/or
equity awards paid to you as MCIP or LTIP is subject to the Company’s recoupment
policy for incentive compensation as approved by the Committee and any such
other policy for “clawback” of incentive or other compensation as may be
approved from time to time by the Board or the Committee, including without
limitation, any amendments or other policies which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.


8.
Additional Benefits and Perquisites: You are eligible for:

•
participation in the Company’s Amended and Restated Change in Control Protection
Program at the level specified for your role, which includes a 2.0x Change in
Control severance multiplier, subject to the terms and conditions contained
therein, as amended by the Committee from time to time;

•
participation in the Company’s US Severance Pay Plan;

•
participation in the Molson Coors Deferred Compensation Plan;

•
supplemental executive life insurance of up to six times your base pay;

•
annual executive physical (optional);

•
executive financial planning allowance; and

•
other benefits common to similarly situated executives in the location of your
primary office.

You will also retain eligibility for any vested and grandfathered health,
retirement and insurance benefits accumulated during your service with the
Company and its subsidiaries, so long as such benefits remain available for
other similarly situated (and grandfathered) employees.
9.
Entire Understanding/Termination of Employment Agreement: The Company and you
acknowledge that except as otherwise specified herein this letter constitutes
the entire understanding between the Company and you with respect to your
continued employment upon and after the Effective Date and supersedes and
replaces any other prior agreement or other understanding.



10.
Governing Law and Arbitration: This letter shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to
principles of conflict of laws. Any dispute or controversy arising under or in
connection with this letter, except any action seeking injunctive relief to
enforce the Restrictive Covenant Agreements (as defined in the Acknowledgement),
shall be settled exclusively by arbitration in Chicago, Illinois in accordance
with the rules for the resolution of employment disputes of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court of competent jurisdiction. The arbitrator shall
have the discretion to award costs (including the arbitrator’s fee and fees and
disbursements of counsel) to the prevailing party as part of his award.



Again, Lee, we are pleased to be extending you this offer, which is contingent
upon your acceptance of the conditions on the following Acknowledgement page and
the execution of the company’s Restrictive Covenant Agreements.
We hope for a mutually rewarding relationship. You should know, however, that
your employment is “at will”. That means you may terminate your employment at
any time, with or without cause or notice,


2



--------------------------------------------------------------------------------

    


and we reserve the same right in accordance with the Restated Certificate of
Incorporation and Bylaws. This “at will” relationship may not be modified except
in writing signed by the Chairman of the Board of Directors. Finally, the
Company reserves the right to modify its policies and the accompanying terms of
your employment as it deems appropriate.
Sincerely,
/s/ GAVIN HATTERSLEY            
Gavin Hattersley        
President and Chief Executive Officer,
Molson Coors Brewing Company
/s/ DAVE OSSWALD
Dave Osswald
Chief People and Diversity Officer
Molson Coors Brewing Company








3



--------------------------------------------------------------------------------

    






ACKNOWLEDGEMENT
Your offer of employment is contingent upon your acceptance of the conditions
described below: 
Offer Contingencies.   I understand that this offer is contingent on my
acceptance of the Company’s agreements:   Confidentiality and Intellectual
Property Agreement, Use of Employee’s Likeness Agreement, Non-Solicitation
Agreement, and Non-Compete Agreement (collectively, the “Restrictive Covenant
Agreements”).
Code of Business Conduct.  I understand that as part of my employment, I am
expected to conform my conduct to the highest level of ethical standards.  As
such, I understand that I must read and sign/accept the Molson Coors Code of
Business Conduct, as a condition of employment with our Company.  If I have any
exceptions, as outlined in the Code, I understand that this offer is contingent
on my agreement with any solution required by the Company’s management to
resolve the exception(s).
At-Will Employment Relationship.  I understand that upon accepting this offer of
employment and throughout my employment, I am an employee at-will.  I understand
that as an at-will employee, I or the Company, may terminate the employment
relationship at any time for any reason with or without notice. 
Policies.  I understand that in my job I will have access to all the Company
policies.  Following this offer are copies of some of those important policies –
Global IT Security & Acceptable Use Policy; US Discrimination and Harassment
Free Work Environment Policy; Global Employee Alcohol Policy; and Global Records
Management Policy.  In addition to reading these policies, I understand that it
is my responsibility to review any local policies/procedures as referenced in
these policies. I further understand that none of the Company’s policies,
procedures, guidelines, practices or plans are contracts or intended to change
the at-will nature of the employment relationship.  I understand that it is a
Company expectation and my responsibility to familiarize myself, understand and
comply with all policies.  By my signature, I confirm that I will conform my
conduct to the policies detailed above, as well as all of the Company’s
policies.
Amendment, Change or Modification.  I further understand that the Company, at
its sole discretion and at any time may with or without notice amend, change or
modify any of its policies, procedures, guidelines, practices or plans whether
or not addressed in this offer letter.
I accept the conditions described above and the offer to work.


Signature:   /s/ LEE REICHERT
Date: November 17, 2019
Lee Reichert




4

